Citation Nr: 0524772	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  91-49 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 30 percent disabling.

3.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus, for the period from September 26, 1990 
to June 8, 2000.

4.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus, for the period from June 9, 2000.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
February 1988.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal partly from a December 1990 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York which denied an increase in a 10 percent rating for 
a service-connected right knee disability, and denied an 
increase in a 10 percent rating for a bilateral foot 
disability.  The veteran appealed for increased ratings, and 
perfected his appeal in December 1991.

This case also comes to the Board on appeal from a February 
1996 rating decision which denied an increase in a 30 percent 
rating for a left knee disability.  The veteran appealed for 
an increased rating and perfected his appeal with respect to 
that issue in April 1996.

In an April 2003 rating decision, the RO in Atlanta, Georgia 
granted an increased 30 percent rating for bilateral pes 
planus, effective June 9, 2000. 

When the case was before the Board in August 2003 it was 
remanded for additional development of the record.  It was 
returned to the Board in August 2005 for appellate 
consideration.


FINDINGS OF FACT

1.  The current medial evidence of record is inadequate for 
rating purposes and a comprehensive medical examination is 
necessary to determine entitlement to increased ratings.

2.  The veteran, without demonstrating good cause, did not 
report for VA examinations scheduled in December 2004, in 
conjunction with his claims of entitlement to increased 
ratings for bilateral knee and foot disabilities.

3.  For the period from September 26, 1990, to June 8, 2000, 
the veteran's bilateral pes planus was manifested by 
subjective complaints of pain on manipulation and use, and 
loss of the longitudinal arch on weight bearing; there is no 
evidence of marked deformity, swelling on use, or 
characteristic callosities.


CONCLUSIONS OF LAW

1.  The veteran's failure to report for a scheduled VA 
examination requires that his claim of entitlement to an 
increased rating for a right knee disability be denied.  38 
U.S.C.A. § 501 (West 2002); 38 C.F.R. §§ 3.159, 3.655 (2004).

2.  The veteran's failure to report for a scheduled VA 
examination requires that his claim of entitlement to an 
increased rating for a left knee disability be denied.  38 
U.S.C.A. § 501 (West 2002); 38 C.F.R. §§ 3.159, 3.655 (2004).

3.  For the period from September 26, 1990, to June 8, 2000, 
the criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, Part 4, 
Diagnostic Code 5276 (2004).

4.  The veteran's failure to report for a scheduled VA 
examination requires that his claim of entitlement to an 
increased rating for the period from June 9, 2000, for 
bilateral pes planus, be denied.  38 U.S.C.A. § 501 (West 
2002); 38 C.F.R. §§ 3.159, 3.655 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran has appealed rating 
decisions issued in December 1990 and February 1996, which 
were promulgated well before the enactment of the VCAA.  

A Statement of the Case, issued in October 1991, provided 
notice to the veteran of the evidence necessary to support 
his claim of entitlement to increased ratings for his right 
knee disability and bilateral foot disability.  A 
supplemental statement of the case dated in July 1992 
provided notice pertaining to the veteran's bilateral foot 
disability.  A Statement of the Case issued in April 1996 
addressed the veteran's knee and foot disabilities.  
Supplemental statements of the case dated in April 2003, 
April 2004, and March 2005 also provided notice to the 
veteran of the evidence of record regarding his claims and 
why this evidence was insufficient to award the benefit 
sought.

Moreover, a letter dated in April 2004 also instructed 
veteran regarding the evidence necessary to substantiate his 
claim and requested that he identify evidence supportive of 
the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent VA treatment records have been 
obtained and associated with the record.  The veteran has 
been afforded VA examinations of his service-connected 
disability, and additional examinations were scheduled, but 
the veteran failed to report in spite of being notified of 
his scheduled examinations.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

In a rating decision of November 1988, the RO awarded service 
connection for a right knee disability and a bilateral foot 
disability.  The right knee disability was evaluated as 10 
percent disabling, and the foot disability was also evaluated 
as 10 percent disabling.  The basis for the award was the 
finding on an August 1988 VA medical examination that showed 
third degree pronation.  Range of motion was within normal 
limits, and there was no crepitation.  There were no spasms.  
The veteran's gait, balance and propulsion were normal.  

On October 1990 VA examination, the veteran complained of 
bilateral foot pain and right knee tenderness.  On physical 
examination, the examiner indicated a loss of longitudinal 
arch in both feet.  Range of motion of the ankles was full.  
The diagnosis was bilateral pes planus.  On examination of 
the veteran's right knee, the examiner noted flexion to 135 
degrees.  There was a healed surgical scar over the patella.  
The patella was hypermobile.  He noted that the left patella 
was also hypermobile.  The diagnosis was status post surgical 
procedure of the right patellar tendon with recurrent 
dislocating patella.

On VA examination in February 1992, the veteran complained of 
continued stiffness and pain of the knees and foot pain with 
walking.  He wore a brace on his left knee and stated that 
both knees buckled.  He complained of morning stiffness.  The 
examiner noted that an April 1991 MRI revealed severe 
degenerative changes of the left knee.  Physical examination 
of the left knee revealed effusion and +2 patellofemoral 
crepitus.  Range of motion was from 20 to 90 degrees, with 
five degrees of valgus instability.  There was varus 
deformity and positive anterior drawer test.  There was 
atrophy to the left quadriceps.  Examination of the right 
knee revealed no effusion.  Patellofemoral crepitus was 
noted, and range of motion was from 10 to 90 degrees with no 
gross instability.  Anterior drawer and Lachman testing was 
positive.  The diagnosis was advanced degenerative arthritis 
of both knees.

Service connection was granted in May 1992 for degenerative 
arthritis of the left knee.  The RO also determined that the 
veteran's right knee disability warranted a 20 percent 
evaluation.  

The veteran submitted a claim for increased ratings in 
December 1994.  He stated that he had been experiencing an 
increasing amount of pain and discomfort in his knees and 
feet.  He indicated that his disabilities affected his daily 
activities.

A January 1995 VA podiatry note indicates that the veteran 
had pain in both feet.  He indicated that he had orthotics 
but they never fit properly.  The diagnosis was pes planus.  
The veteran continued to complain of foot pain in March 1995.

A March 1995 VA orthopedics note indicates that the veteran 
had patellofemoral syndrome.  He was advised to avoid 
squatting and climbing stairs and to continue with quadriceps 
strengthening exercises.

A VA examination was conducted in October 1995.  The veteran 
related a history of recurrent bilateral subluxation of the 
patellae.  He complained of daily pain and indicated that he 
was unable to squat.  He stated that he had difficulty 
getting into and out of a car.  He denied locking of the 
knees, but stated that he had episodes of buckling.  
Examination of the right knee revealed a healed scar over the 
medial parapatellar area.  Parapatellar tenderness was noted, 
and apprehension sign was positive.  Patella compression 
produced discomfort.  Examination of the left knee was 
significant for patellofemoral crepitus.  Apprehension sign 
was positive.  Ten degrees of recurvatum were noted 
bilaterally, and the left thigh measured slightly less than 
the right.  Range of motion testing of the right knee 
revealed 130 degrees of flexion and zero degrees of 
extension.  The left knee had 130 degrees of flexion and zero 
degrees of extension.  X-rays indicated an irregular 
undersurface of the right patella.  The diagnoses were status 
post patellofemoral realignment of the right knee with 
residuals, some subpatellar osteochondritis of the right 
knee, and patellofemoral pain syndrome of the left knee.

The veteran was also afforded a VA foot examination in 
October 1995.  He complained of foot pain and indicated that 
he had twisted his ankle a few times.  He reported problems 
with standing and walking.  Range of motion of the 
metatarsophalangeal and subtalar joints was intact.  Ankle 
dorsiflexion was decreased bilaterally.  There was pain on 
palpation of the medial heel bilaterally.  Pes planovalgus 
foot deformity, increased with weight bearing, was noted.  No 
secondary skin or vascular changes were noted.  The diagnoses 
were bilateral pes planus, chronic plantar fasciitis, and 
gastrosoleus equinus.  

A further VA examination was conducted in August 1997.  The 
veteran's history was reviewed.  Physical examination 
revealed that the veteran lacked 15 degrees of flexion in 
each knee.  There was point tenderness on the lateral aspect 
of the right patella and tenderness on the medial aspect of 
the left patella.  McMurray's test was positive on the left.  
There was no edema.  The diagnoses were pes planus, chronic 
tear of the right anterior cruciate ligament, and chronic 
tear of the left anterior cruciate ligament with chronic 
subluxation of the patella.

A VA fee basis examination was carried out in June 2000.  The 
veteran complained of knee pain that increased with prolonged 
standing, sitting and walking.  He also complained of foot 
pain on standing.  He also reported occasional swelling of 
his feet.  The examiner noted that the veteran had suffered 
from recurrent patellar subluxation of both knees.  
Examination of the right knee revealed a large scar which was 
not productive of any limited function.  Both knees were 
sensitive to touch.  It appeared that apprehension signs 
might be positive, but the veteran guarded his knees.  Range 
of motion of the knees was to 140 degrees, with pain at 135 
degrees.  The veteran's gait was slightly antalgic.  Patellar 
crepitus was mild, and there was no apparent instability.  X-
ray examination of the knees was consistent with mild 
degenerative joint disease changes, with no other significant 
abnormality.  Examination of the feet was consistent with pes 
planus on weight bearing, with mild tenderness over the 
medial side.  There were no associated deformities of the 
feet.  The ankle examination was normal.  The impressions 
were recurrent subluxating patellae, painful anterior knee 
pain bilaterally, and painful pes planus.  

In an April 2003 rating decision, the RO determined that 
effective June 9, 2000, the veteran's pes planus was 30 
percent disabling.

As noted above, the Board remanded this case to the RO in 
August 2003 for additional development of the record.  The RO 
contacted the veteran by letter in April 2004 to notify him 
of the evidence and information necessary to substantiate his 
claims.  The veteran was asked to identify all health care 
providers who had treated his knees and feet.  The veteran 
did not respond to that letter.

The RO also scheduled the veteran for VA examinations of his 
service-connected disabilities.  Examinations were scheduled 
in July 2004, but the veteran failed to report.  The RO 
subsequently noted that the veteran's mailing address had 
changed, and rescheduled examinations in December 2004, 
sending notification to the veteran certified mail, via the 
United States Postal Service (USPS).  The USPS tracking 
system indicates that the notification was delivered prior to 
the scheduled examinations.  The veteran did not report for 
the December 2004 examinations.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Increased Rating for Bilateral Pes Planus from
September 26, 1990, to June 8, 2000

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

For the period from September 26, 1990, to June 8, 2000, the 
veteran's bilateral pes planus is evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which provides as follows:

5276
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or 
appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, 
characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or 
medial to great toe, inward bowing of 
the tendo achillis, pain on 
manipulation and use of the feet, 
bilateral or unilateral
10

Mild: symptoms relieved by built-up 
shoe or arch support
0

Having carefully reviewed the evidence pertaining to the 
period in question, the Board has concluded that an 
evaluation in excess of 10 percent is not warranted.  In this 
regard, the Board notes that the evidence shows no more than 
complaints of foot pain, pain on palpation, and flattening of 
the longitudinal arch with weight bearing.  There is no 
indication that the veteran suffers from marked deformity, 
swelling on use or characteristic callosities.  In fact, the 
October 1995 VA examiner noted that there were no secondary 
skin or vascular changes associated with the veteran's 
bilateral foot disability.  The veteran's subjective 
complaints, as well as the objective findings on physical 
examination, are contemplated by the currently assigned 10 
percent evaluation.  Accordingly, the Board finds that the 
criteria for a rating in excess of 10 percent for bilateral 
pes planus have not been met for this period.



Increased Ratings for Bilateral Pes Planus from June 9, 2000 
and for
Bilateral Knee Disability

Under the applicable criteria, when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  38 C.F.R. § 3.655(a).  When a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for an increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).

The record shows the veteran failed to report for VA 
examinations in December 2004.  The information expected from 
the examinations was needed to determine the current severity 
and manifestations of the veteran's knee and foot 
disabilities.  The examiner was to evaluate functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45, pursuant to DeLuca v. Brown, 
8 Vet.App. 202, 206 (1995).  The veteran did not report for 
the scheduled examinations, did not provide any information 
concerning treatment for his disability, and did not respond 
to any of the RO's correspondence.  In addition, he did not 
contact the RO to explain his failure to report nor did he 
request that another examination be scheduled.  He has not 
present good cause to explain his failure to report for the 
examination.

In Olson v. Principi, 3 Vet. App. 480 (1992), the Court held 
that the veteran must be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination and submitting to the Secretary all 
medical evidence supporting his claim.  See also 38 C.F.R. § 
3.327 (2004).  In this case, the veteran has not cooperated 
with VA's efforts to obtain medical evidence necessary to 
evaluate the severity and manifestations of the disabilities 
at issue on appeal.

Given the veteran's unexplained lack of cooperation, the 
Board is left with no alternative but to deny the claim 
pursuant to 38 C.F.R. § 3.655.  When the law is dispositive, 
the Board has no alternative but to deny the appeal.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

In light of the discussion above, the Board is satisfied that 
the veteran's due process rights were not violated.  The 
veteran may, however, reopen his claim for increased ratings 
at any time in the future should he become willing to appear 
for a VA examination.


ORDER

Entitlement to an increased rating for a right knee 
disability is denied.

Entitlement to an increased rating for a left knee disability 
is denied.

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus, for the period from September 26, 1990 to June 8, 
2000 is denied.

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus, for the period from June 9, 2000 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


